Citation Nr: 1634865	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  09-31 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel







INTRODUCTION

The Veteran had active military service from June 1980 to June 2003.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
In March 2009, the RO adjudicated the Veteran's claim of entitlement to service connection for hearing loss as a claim to reopen a previously denied claim.  This was apparently done because a September 2004 decision had denied the claim.  However, the Veteran filed a Notice of Disagreement in January 2005 in response to the RO's September 2004 rating decision.  Thus, the September 2004 rating decision was not final.  See 38 C.F.R. § 20.302(a).  As such, the claim of service connection has been pending since before the 2004 rating decision, and the Board will consider it on a de novo basis.

In January 2014, the Board remanded the issue of entitlement to service connection for hearing loss for additional development.  It is again before the Board for further appellate review.


FINDINGS OF FACT

The Veteran's current bilateral hearing loss had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Given the full grant of the benefit sought in this decision, a discussion of VA's duty to notify and assist is not necessary at this time.

II.a.  Service connection - Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 ; 38 C.F.R. §3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases, including sensorineural hearing loss and tinnitus (as diseases of the nervous system), detailed in 38 C.F.R. §3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)). 

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, even though disabling hearing loss may not have been demonstrated at separation, a Veteran may still establish service connection for a current hearing loss disability by showing he now satisfies the threshold minimum requirements of 38 C.F.R. § 3.385 and by submitting evidence that his current disability is related to his active service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

II.b.  Background

The Veteran contends that he has current hearing loss that began during service and is due to in-service noise exposure.  His service personnel records reflect that his military occupational specialty (MOS) was as an aircraft metals technology craftsman, which has been found by the Department of Defense to entail a high probability of noise exposure under its Duty MOS Noise Exposure Listing.  See VBA Manual M21-III.iv.B.3.d (indicating that the Duty MOS Noise Exposure Listing must be considered to assess whether in-service noise exposure is established based on circumstances of service).  See 38 U.S.C.A. 1154(a).  In-service hazardous noise exposure is therefore consistent with the circumstances of the Veteran's duties in service.

Service treatment records do not reflect a hearing loss under 38 C.F.R. § 3.385.  The Veteran was discharged from active duty in June 2003.

He was provided with a VA audio examination in June 2004.  The Veteran reported progressive loss of hearing with a gradual onset first noticed in 1995 or 1996.  He indicated that he was exposed to jet aircraft noise and machine shop noise throughout his military career, with ear protection worn as conditions warranted.  In civilian life he worked in a machine shop for one year following separation from service and wore hearing protection.  The Veteran denied recreational noise exposure.

Puretone thresholds were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
0
5
LEFT
20
10
0
5
10

Speech recognition scores were 92 percent in each ear.  The examiner found that these results were reliable and reflected normal hearing bilaterally.

The Veteran was provided with a VA examination in May 2010.  The examiner noted that the Veteran had undergone several audiograms while on active duty, and that the test results indicated hearing within normal limits bilaterally at all frequencies with no significant threshold shifts.  The examiner further found that the June 2004 VA examination revealed that hearing was within normal limits at 500-4000 Hz bilaterally, and that speech discrimination was excellent bilaterally.  The Veteran denied noise exposure prior to service, but noted that during his 23 year military service he was exposed to aircraft noise, flight line noise, grinding machines, milling machines, rivet guns, and air hammers all with hearing protection being worn.  The Veteran again denied any significant post-service noise exposure.

Puretone thresholds were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
35
25
30
25
35
LEFT
40
30
20
25
30

Speech recognition scores were 96 percent bilaterally.  The examiner opined that it was less likely than not that the Veteran's current hearing loss was related to his military service.  The examiner based this opinion, in part, on her observation that the Veteran's June 2004 VA examination reflected hearing within normal limits bilaterally one year after separation from the military.

A VA opinion was obtained in September 2015.  The examiner acknowledged that the Veteran's service treatment records did include audiological test results where thresholds greater than 20 decibels (dB) were noted.  However, the examiner found that these were not permanent shifts, as results returned to normal levels for all remaining tests.  In addition, she found that the thresholds above 20 dB were in low frequencies, and that these were not typically thresholds affected by noise exposure and were more likely the result of poor fitting headphones, outer or middle ear involvement, or noise interference.  The examiner noted that the 92 percent speech discrimination scores at the July 2004 VA examination were considered indicative of hearing loss.  However, she observed that, at the 2010 VA examination, evaluation, speech discrimination was at 96 percent bilaterally, indicating that the 92 percent scores "may have been the result of fatigue, inattention or a PI-PB Max not being completed."  She stated that she agreed with the previous opinion, and referenced studies indicating that there was no significant difference in hearing between Veterans and non-Veterans, and that most hearing loss observed was related to presbycusis (hearing loss related to the natural aging process) and to nonmilitary occupational noise exposure over many years. 

An addendum opinion was provided in October 2015.  With regard to the Veteran's lay statements, the examiner indicated that the Veteran's belief that his hearing loss began during his military service was considered; however, audiograms obtained throughout his military service and in June 2004 convincingly and irrefutably showed clear and unmistakable evidence pointing to the lack of change in hearing.  The examiner stated that the absence of clear and unmistakable evidence of permanent noise injury directly contradicts the Veteran's lay assertions.  The examiner noted that research studies have shown that hazardous noise exposure has an immediate effect on hearing and does not have delayed onset nor is it progressive or cumulative.  The examiner observed that the Veteran separated from the military in June 2003, and that the results of the June 2004 VA examination reflected no significant change in hearing with hearing from 500-4000Hz being within normal limits, bilaterally.  As this was a year after separation, any hearing loss as the results of noise would have occurred prior to this time as noted by the Institute of Medicine Report and the other studies as cited previously.  The examiner noted that the first hearing evaluation with verifiable hearing loss was completed in November 2008, more than 5 years after the Veteran's separation from the military, and that this was well past the immediate onset that would occur. 

The examiner opined that, based on the objective evidence (audiograms), there is no evidence on which to establish a nexus that the Veteran's current hearing loss was caused by or a result of the Veteran's military service, including noise exposure, and that the etiology of the Veteran's hearing loss was more likely to be aging than noise exposure.

II.c.  Analysis

As an initial matter, the Board notes that the Veteran has a current hearing loss that meets the criteria under 38 C.F.R. § 3.385.  See June 2004 and May 2010 VA examination reports.  As such, one of the fundamental requirements for a service connection claim has been met.  Shedden.

Therefore, the issue in this case is whether the evidence links the Veteran's current hearing loss with service.  The Board finds that the evidence of record is at least in equipoise with regard to whether the Veteran's current hearing loss began during service.

There are several VA opinions in the record that provide evidence against the Veteran's claim; however, for the following reasons, the Board finds that each of these examinations is fundamentally flawed.  

The June 2004 and May 2010 examiners opined that results of the June 2004 audiological testing reflected normal hearing, but did not address the fact that his speech recognition scores met the criteria for a hearing loss under VA regulations.  

The Board observes that the examiner who provided opinions in September and October 2015 essentially concluded that the Veteran's bilateral hearing loss was not the result of noise exposure during service because his hearing was within normal limits at the time of his separation from service.  However, the absence of documented hearing loss, as defined by VA, while in service, is not fatal to a claim for service connection.  Ledford, 3 Vet. App. at 87, 89.  Additionally, when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993). 

Additionally, the examiner who provided the September and October 2015 opinion discounted the Veteran's June 2004 speech recognition scores reflecting a hearing loss under VA regulations, without providing a cogent rationale as to why these scores were not valid.  Instead, the examiner speculated as to why the speech recognition scores might not represent actual hearing loss.

For these reasons, the opinions of record are not of probative value.

The Veteran is competent to report continuous hearing loss symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See also Jandreau v. Nicholson, 492 F.3d 1372 (2007).
 
The Veteran has contended that he has had a hearing loss since active duty.  
In fact, the June 2004 VA examination reflected that the Veteran had a hearing loss under VA regulations within one year from his discharge from service.  This evidence supports the Veteran's contention that he has had a hearing loss since active duty.  The Board finds that the Veteran's reports of noise exposure during his period of active duty and hearing problems since service are credible.

The Board observes that bilateral hearing loss is considered a chronic disease listed in 38 C.F.R. § 3.309(a), allowing the claim to be established based on continuity of symptomatology.  See also Fountain, 27 Vet. App. 258 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, consistent with 38 C.F.R. § 3.303(b), the Board finds that the Veteran's account of the onset and frequency of his hearing loss symptoms satisfies the criteria for service connection by demonstrating onset during service and a continuity of symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77. 

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our Veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Thus, resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


